Citation Nr: 1528495	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and bipolar disorder, and as secondary to military sexual trauma (MST).

3.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).  

4.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

5.  Entitlement to a rating in excess of 20 percent for residuals, injury to right foot with fracture.

6.  Entitlement to a rating in excess of 10 percent for residual left hip pain, status post bone graft for dental procedure. 

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a March 2010 rating decision, the RO denied a request to reopen a previously denied claim of service connection for schizophrenia.  At that time, the RO also denied a rating higher than 30 percent for IBS; a rating higher than 20 percent for residuals, injury to right foot with fracture; a rating higher than 10 percent for residual left hip pain, status post bone graft for dental procedure; a compensable rating for GERD; and a total disability rating based on individual unemployability (TDIU). 

In April 2010, the Veteran submitted a notice of disagreement with regard to the following issues: residuals, injury to right foot with fracture; GERD; residual left hip pain, status post bone graft for dental procedure; and schizophrenia.  Nevertheless, in a November 2011 letter (in VBMS), the Veteran's newly appointed representative stated that the issues in disagreement were: IBS; residuals, injury to right foot with fracture; and schizophrenia.  See also December 2013 appellate brief.  It remains unclear whether or not the Veteran intended to withdraw the issues of residual left hip pain and GERD.  The Board resolves any doubt in this regard in the Veteran's favor and assumes that these issues have not been withdrawn.  

The Board notes that the RO has not issued a statement of the case with regard to the issue of a compensable rating for GERD.  Nevertheless, these are deemed to be coexisting abdominal diseases that produce a common disability picture and do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113; see also Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Moreover, in evaluating the IBS, the RO is implicitly deemed to have considered alternate diagnostic codes which would apply in common to both disabilities; thus, the adjudication of IBS can be fairly found to also have encompassed GERD.  Accordingly, the instant decision will determine whether a higher evaluation is warranted for either service-connected disability.   

The Board also finds that while the RO indicated in the March 2010 rating decision that it denied the request to reopen the claim of service connection for schizophrenia on the basis that no new and material evidence had been received, it did perform a full review of the evidence.  As such, the Board has jurisdiction to adjudicate the underlying merits of the issue at this time.

Although the Veteran initially raised a claim for schizophrenia, her claim has been recharacterized to include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  In this regard, it is noted that, historically, the original adjudication in February 2008 denied service connection for both PTSD and schizophrenia.  

Separately, in a July 2012 rating decision, the RO denied service connection for a left knee disability and a hysterectomy.  The Veteran's representative asserts that a notice of disagreement with regard to these two issues.  See July 2014 letter.  A review of the record does reveal a notice of disagreement on these issues dated in June 2013.  Critically, however, the date stamp on this document reveals that it was not received by the RO until July 2014.  Thus, the notice of disagreement was not timely filed and the Board does not have appellate jurisdiction of those issues.  The matter of whether a notice of disagreement was timely filed with respect to claims of service connection for a left knee disability and a hysterectomy has not yet been adjudicated by the RO and is referred back for appropriate action.    

The issues of a rating in excess of 10 percent for residual left hip pain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2008 rating decision denied service connection for schizophrenia; the Veteran did not appeal this denial, and no new and material evidence related to the issue of schizophrenia was received within the appeal period.

2.  Since the last final denial in February 2008, new and material evidence related to the issue of a mental health disability has been received.

3.  The weight of the evidence is against a finding that the Veteran's esophageal disability has been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

4.  The weight of the evidence is against a finding that the Veteran's right foot disability has been manifested by a severe disability picture.





CONCLUSIONS OF LAW

1.  The February 2008 denial of service connection for schizophrenia became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for a rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code (DC) 7346 (2014).
 
4.  The criteria for a rating in excess of 20 percent for residuals, injury to right foot with fracture, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his increased ratings claims, as well as the evidence necessary to reopen the previously denied claim, in July and October 2009, prior to the initial adjudication of the claims on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

VA provided VA examinations in October 2009, February 2010, May 2011, and March 2014 to determine the current severity of the Veteran's service-connected gastrointestinal and right foot disabilities.  There is no argument or indication that this examinations are inadequate or that their findings do not reflect the current severity of the disabilities.

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Claim to Reopen 

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for PTSD and schizophrenia in a February 2008 rating decision.  With regard to PTSD, the RO determined that there was no evidence of a current PTSD diagnosis or of the Veteran's claimed stressor (being forced into a sexual relationship with a male superior).  With regard to the Veteran's schizophrenia, it determined that it was not shown in service and there was no evidence relating the current schizophrenia to service.

The Veteran did not appeal the February 2008 rating decision.  Further, VA did not receive new and material evidence referable to those issues within one year of notification of the February 2008 denial.  As such, the February 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial, in August 2009, VA received a statement dated July 2009, wherein the Veteran stated that she and her children were beaten by her husband during service and that they attended family counseling at the time.  She had to send her children to live with their grandmother and never got over leaving her children.  She now has visions of her husband beating his son and raping her daughter.  She believes such abuse caused her mental health disability.

This new evidence relates to an unestablished element of the previously denied claim.  Specifically, it establishes an alternate theory of entitlement to service connection, indicating that the Veteran's current mental health disability is related to marital abuse during service.  The evidence raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  The underlying service connection claim will be addressed in the Remand portion of the decision.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

IBS and GERD

The Veteran has been assigned a 30 percent rating for IBS under 38 C.F.R. § 4.114, Diagnostic Code 7319, for irritable colon syndrome.  Under Diagnostic Code 7319, a 0 percent rating is assigned for mild symptoms (disturbance of bowel function with occasional episodes of abdominal distress).  A 10 percent rating is assigned for moderate symptoms (frequent episodes of bowel disturbance with abdominal distress).  The highest rating, 30 percent, is awarded for severe symptoms (diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress).  IBS is usually rated by analogy under this code. 38 C.F.R. § 4.20.

She has also been assigned a noncompensable rating for gastroesophageal reflux disorder (GERD) under 38 C.F.R. § 4.114, Diagnostic Code 7346.  GERD is usually rated analogously to hiatal hernia under 38 C.F.R. § 4.114, DC 7346, because the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to DC 7346, a 10 percent rating is assigned for a hiatal hernia with two or more of the symptoms of less severity for the 30 percent rating.  A 30 percent rating is assigned for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

The February 2010 VA examination shows that, with respect to her intestines, the Veteran had been chronically constipated; she was using either enemas or laxatives about every two weeks; diarrhea was not a problem.  She also had abdominal cramping, flatus, and mucus per stool; one barium enema was normal; she had never required surgery; she took no prescription drugs for her stomach; she did not have fever or weight loss; and, the conditions were stable regarding the amount of laxative or enema that she required over a period of time.  Regarding her esophagus, the Veteran described a need to eat small meals usually only once a day out of fear that she would get vomiting, bloating, or feel easily full; she had not required surgery; and she was not losing weight; she had never had ulceration or bleeding and takes to medication to prevent acid accumulation.  The examiner noted that the Veteran's abdomen was soft, not tender; her bowel sounds were active; and there were no surgical scars or hernias.  The report shows diagnoses of IBS and GERD; both were found to be stable.

At the May 2011 VA examination, the Veteran stated that she tends to gag but really does not have dysphagia; she was not taking medications for her reflux; and, had mild pyrosis.  There were, however, no symptoms of actual reflux of gastric contents up into her throat.  There was no hematemesis and her weight had been stable.  She had not had any incapacitating spells where she had to go to the emergency room and she did not elevate the head of her bed.  She tended to get full easily and she had not had any nausea or vomiting.  The examiner noted that Veteran's abdomen was soft; liver and spleen were not enlarged; no bruits, masses or tenderness were noted. The report shows a diagnosis of GERD.

The March 2014 VA examination for esophageal conditions (in Virtual VA) shows that the Veteran reported daily vomiting with reflux every morning and daily belching.  The examiner noted symptoms of reflux, nausea (4 or more episodes per year, with average duration of less than one day), vomiting (4 or more episodes per year, with average duration of less than one day).  There was no esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus; and there was no weight loss due to vomiting.

The March 2014 VA examination for intestinal conditions (in Virtual VA) shows that the Veteran did not report any bowel problems on that day; rather, she stated that morning coffee usually resulted in a good bowel movement.  The Veteran noted no signs or symptoms attributable to any intestinal conditions.  There were no episodes of bowel disturbance with abdominal stress, or exacerbations or attacks of an intestinal condition; no weight loss due to an intestinal condition.  There was also no malnutrition, serious complications or other general health effects attributable to an intestinal condition.

As stated above, the Veteran is currently in receipt of a 30 percent rating under Diagnostic Code 7319.  That is the maximum schedular evaluation available under Diagnostic Code 7319.  Therefore, the Board will limit its analysis to whether a rating higher than 30 percent is warranted under Diagnostic Code 7346. 

The Board finds that the next-higher 60 percent rating available under Diagnostic Code 7346 is not warranted in this case.  The weight of the evidence is against a finding that for any portion of the appeal the Veteran's esophageal disability has been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, based on the pertinent findings detailed above.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Indeed, no other diagnostic code under 38 C.F.R. § 4.114 is found to be pertinent to the disability picture in question.   Staged ratings have also been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's IBS.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Residuals, Injury to Right Foot with Fracture

The Veteran has been assigned a 20 percent disability rating for residuals, injury to right foot with fracture, under 38 C.F.R. § 4.72, Diagnostic Code 5284.  

Diagnostic Code 5284 provides the rating criteria for unlisted foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  Id.

An October 2009 VA examination shows complaints of limited right foot function due to pain.  Specifically, the Veteran could not stand longer than 30 minutes and could only walk intermittently before requiring rest to relieve her symptoms.  Objectively, the right foot was tender over the cuboid bone on the right; there was no swelling or deformity and there were no signs of abnormal foot wear.  She was not flatfooted and she did not have onychomycosis.  The Achilles tendon was not tender or displaced to either side; she was not using any corrective devices, and she did not limp or use a cane or walker.  The examiner found no evidence of weakness or instability.

A May 2011 VA examination shows complaints of foot pain, such that the Veteran could only stand for 20 to 30 minutes at a time.  She could walk less than one mile before needing to rest.  Objectively, there was tenderness to palpation over the midfoot laterally.  There was no swelling or deformity and there was no evidence of abnormal wear.  There was no collapse of the medial arch and no pes planus.  There was also no onychomycosis.  The Achilles tendon was in proper alignment and was not tender or inflamed.  The Veteran did not use corrective devices.  There was no loss in range of motion of the toes, which were all normal.  There was minimal pain on manipulation of the foot.

A March 2014 VA examination shows complaints of right foot pain with standing and walking.  Objectively, the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones; or a foot injury other than the one she is service-connected for.  There was no evidence of bilateral weak foot.  The examiner noted that the Veteran was overweight; she did not use any assistive devices; and, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were performed, with no abnormal findings.  The Veteran claimed tenderness to touch; no swelling or abnormality observed.

Such objective findings do not warrant a 30 percent rating under the rating criteria for unlisted foot disabilities, as the Veteran's disability picture does not most nearly approximate severe disability.  Again, the record consistently reflects that the Veteran was not in need of assistive devices.  While she reported functional limitation with prolonged standing and with walking, the Board notes that the rating code in question is not predicated on range of motion.  As such, the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), addressing functional loss associated with pain, weakened movement, excess fatigability, or incoordination are not for consideration here.  

The Board has also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, respectively are not applicable. Finally, her symptoms do not amount to an actual loss of use of the right foot; thus, a 40 percent rating is not warranted per Diagnostic Code 5284. 

In sum, all potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Ultimately, the weight of the evidence is against increased disability ratings for her right foot disability.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disability is granted.

A rating in excess of 30 percent for IBS is denied.

A compensable rating for GERD is denied.

A rating in excess of 20 percent for residuals, right foot injury, is denied.


REMAND

The Veteran is claiming service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and bipolar disorder, and as due to MST.  A November 2012 VA chart examination found that it is less likely than not that the Veteran's schizophrenia is related to service or that she has PTSD secondary to the reported MST.  With regard to this latter aspect of the claim, the examiner found that the Veteran's service treatment records for sexually transmitted diseases (STDs) and sleep difficulties were not sufficient as markers for MST.  However, the Board finds that the Veteran's reports of sexual harassment and coercion by a superior in service, coupled with the evidence that she sought treatment for STDs on several occasions during service raise the possibility that the alleged events did happen.  The Board resolves any doubt in this regard in favor of the Veteran.  On remand, the VA examiner should assume that the Veteran's statements regarding her MST are credible.  Additionally, the AOJ should ask the Veteran and her representative to provide more information regarding the reports of marital abuse during service.  It is unclear whether this aspect of the claim has been fully developed, as the November 2013 statement of the case does not allude to it. 

In a December 2013 appellate brief in support of the substantive appeal, the Veteran's representative pointed to January 2009 VA treatment records that allude to a diagnosis of bipolar disorder.  The November 2012 VA medical opinion only focused on PTSD and schizophrenia.  On remand, the examiner should identify and account for all currently diagnosed mental health disabilities.  

Additionally, the Board notes that the VA request for the aforementioned November 2012 VA chart examination was based on a September 28, 2011 VA examination, which the RO found to be inadequate.  See November 2012 VA examination request.  The Board has not found any record of such September 2011 VA examination.  The AOJ should clarify this apparent defect in the record and, insofar as the missing record is available, associate it with the claims file.

With regard to the issue of a rating in excess of 10 percent for residual left hip pain, as stated above, the Veteran submitted a timely notice of disagreement.  Although the Veteran's representative did not pursue the appeal with regard to this issue, there is no clear indication that the Veteran intended to withdraw it and is therefore considered to still be on appeal.  Since VA has not yet provided a statement of the case with regard to this issue, the Board has no discretion, and a remand is required for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of how to establish service connection for a psychiatric disability based on personal assault and/or military sexual trauma, including a description of the types of evidence that can help establish behavior changes consistent with such trauma, per Patton v. West, 12 Vet. App. 272, 281 (1999).

2.  Ask the Veteran and her representative to provide further information regarding the alleged marital abuse experienced during service.

3.  Obtain and associate with the claims file any available record of the September 2011 VA examination referenced in the November 2011 VA examination request.

4.  After waiting the appropriate period for a response to the above actions, schedule the Veteran for VA examination to determine the nature and etiology of any current mental health disabilities.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Please identify all present psychiatric diagnoses.  Then state whether it is at least as likely as not that any such disability or disabilities were incurred in active service.  The examiner should assume that the Veteran's report of sexual harassment and abuse in service are credible.

If PTSD is diagnosed then the examiner should identify the stressful event upon which such diagnosis is based.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

6.  Provide the Veteran with a statement of the case on the issues of a rating in excess of 10 percent for residual left hip pain.  Do not certify this issue to the Board unless a timely substantive appeal is received.


				(CONTINUED ON NEXT PAGE)






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


